

Exhibit 10.59
SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Second
Amendment"), dated as of August 29, 2005, is made and entered into by and
between DIODES INCORPORATED, a Delaware corporation ("Borrower"), and UNION BANK
OF CALIFORNIA, N.A., a national banking association ("Bank").


RECITALS:


A. Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated as of February 27, 2003, as amended by (i) that certain First
Amendment dated as of July 6, 2004 and (ii) that certain extension letter dated
May 26, 2005 (as so amended, the "Agreement"), pursuant to which Bank agreed to
extend various credit facilities to Borrower in the amounts provided for
therein.


B. On May 27, 2005, Bank issued, for the account of Borrower, and in favor of
Banque Et Caisse D’Epargne De L’Etat, Luxembourg, as beneficiary, that certain
Irrevocable Standby Letter of Credit, bearing no. 306S236359, in the original
face amount of One Hundred Fifteen Thousand Five Hundred Euros (Euro 115,500)
(as at any time amended, the “Existing Standby Letter of Credit”). The Existing
Standby Letter of Credit has a current expiry date of May 30, 2006.


C. Borrower has requested that Bank agree to (i) increase the amount of the
Revolving Credit Commitment from Seven Million Five Hundred Thousand Dollars
($7,500,000) to Twenty Million Dollars ($20,000,000), (ii) extend the Revolving
Credit Commitment Termination Date from August 29, 2005 to August 29, 2008,
(iii) make a standby letter of credit sublimit of the Revolving Credit
Commitment available to Borrower, which shall provide for the issuance by Bank,
for the account of Borrower, of one or more irrevocable standby letters of
credit in the aggregate face amount at any one time outstanding not to exceed
Five Million Dollars ($5,000,000), and (iv) amend the Agreement in certain other
respects. Bank is willing to so amend the Agreement, subject, however, to the
terms and conditions of this Second Amendment.




AGREEMENT:


In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:


1. Defined Terms. Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.


2. Amendments to Section 1 of the Agreement.


 
1

--------------------------------------------------------------------------------

 
 
(a) Section 1 of the Agreement is hereby amended by adding a definition of
“Acquisition” thereto in the appropriate alphabetical order, which shall read in
full as follows:


“’Acquisition’ shall mean any transaction, or any series of related
transactions, consummated after the effective date of this Agreement, by which
Borrower or any of its Subsidiaries directly or indirectly (a) acquires any
ongoing business or all or substantially all of the assets of any Person engaged
in any ongoing business, whether through a purchase of assets, a merger or
otherwise, (b) acquires control of the securities of a Person engaged in an
ongoing business representing more than fifty percent (50%) of the ordinary
voting power for the election of directors or other governing position if the
business affairs of such Person are managed by a board of directors or other
governing body or (c) acquires control of more than fifty percent (50%) of the
ownership interest in any Person engaged in an ongoing business that is not
managed by a board of directors or other governing body.”


(b) The definition of “Capital Expenditures Maintenance Amount” appearing in
Section 1 of the Agreement is hereby deleted in its entirety.


(c) The definition of “Current Ratio” appearing in Section 1 of the Agreement is
hereby amended to read in full as follows:


“’Current Ratio’ shall mean, as of the last day of any fiscal quarter,
calculated for Borrower and its Subsidiaries (other than any Foreign
Subsidiaries) on a consolidated basis, the ratio of (a) current assets as of
such date, less intercompany Indebtedness, to (b) current liabilities as of such
date, less intercompany Indebtedness, in each case as determined in accordance
with GAAP. For the purpose of calculating current liabilities hereunder, the
aggregate principal amount of those Revolving Loans outstanding under the
Revolving Credit Commitment as of such date, the proceeds of which were paid as
consideration in connection with any Permitted Acquisition, shall not be
considered to be current liabilities.”


(d) The definition of “Debt Service” appearing in Section 1 of the Agreement is
hereby deleted in its entirety.


(e) The definition of “Fixed Charge Coverage Ratio” appearing in Section 1 of
the Agreement is hereby deleted in its entirety.


(f) The definition of “Guarantor Loan” appearing in Section 1 of the Agreement
is hereby amended to read in full as follows:


“’Guarantor Loan’ shall mean that certain term loan previously made by Bank to
Guarantor in the original principal amount of Five Million Dollars ($5,000,000),
which is evidenced by the Guarantor Note and covered by the terms and conditions
of that certain Covenant Agreement dated August 29, 2005, by and between
Guarantor and Bank.”


 
2

--------------------------------------------------------------------------------

 
 
(g) The definition of “Guarantor Note” appearing in Section 1 of the Agreement
is hereby amended to read in full as follows:


“’Guarantor Note’ shall mean that certain replacement term note dated August 29,
2005, issued by Guarantor in favor of Bank in the original principal amount of
Five Million Dollars ($5,000,000), together with any and all amendments,
extensions, reissuances, renewals or replacements thereof.”


(h) Section 1 of the Agreement is hereby further amended by adding a definition
of “Interest Expense” thereto in the appropriate alphabetical order, which shall
read in full as follows:


“’Interest Expense’ shall mean, as of the last day of each fiscal quarter, the
interest expense of Borrower and its Subsidiaries paid or payable during the
four (4) consecutive fiscal quarters ended on such date.”


(i) Section 1 of the Agreement is hereby further amended by adding a definition
of “Interest Expense Coverage Ratio” thereto in the appropriate alphabetical
order, which shall read in full as follows:


“’Interest Expense Coverage Ratio’ shall mean, as of the date of calculation,
calculated for Borrower and its Subsidiaries on a consolidated basis, the ratio
of (a) (i) EBITDA for the applicable fiscal period minus (ii) the Capital
Expenditures paid or payable during such applicable fiscal period minus (iii)
federal and state income tax expense during such applicable fiscal period minus
(iv) the aggregate amount of dividends declared or paid by Borrower and its
Subsidiaries during such applicable fiscal period minus (v) the aggregate amount
paid by Borrower and its Subsidiaries to their shareholders in respect of
treasury stock during such applicable fiscal period to (b) Interest Expense for
such applicable fiscal period.”


(j) The definition of “Net Profit After Taxes” appearing in Section 1 of the
Agreement is hereby amended to read in full as follows:


“’Net Profit After Taxes’ shall mean, for any fiscal period, the after-tax
income of Borrower and its Subsidiaries for such fiscal period, as determined in
accordance with GAAP. For the purposes of determining Borrower's compliance with
Section 7.8 hereof, 'Net Profit After Taxes' shall not include any income
adjustments required as a result of the recent GAAP pronouncement on goodwill.”


(k) Section 1 of the Agreement is hereby further amended by adding a definition
of “Net Profit Before Taxes” thereto in the appropriate alphabetical order,
which shall read in full as follows:


“’Net Profit Before Taxes’ shall mean, for any fiscal period, the pre-tax income
of Borrower and its Subsidiaries for such fiscal period, as determined in
accordance with GAAP. For the purposes of determining Borrower's compliance with
Section 6.8 hereof, 'Net Profit Before Taxes' shall not include any income
adjustments required as a result of the recent GAAP pronouncement on goodwill.”


 
3

--------------------------------------------------------------------------------

 
 
(l) Section 1 of the Agreement is hereby further amended by adding a definition
of “Permitted Acquisition” thereto in the appropriate alphabetical order, which
shall read in full as follows:


"’Permitted Acquisition’ shall mean any Acquisition by Borrower or any of its
Subsidiaries (as applicable, the ‘acquiror’) of another Person, or the business
or assets of such Person, engaged in a line of business comparable or
complementary to the Business (the ‘target’), provided that: (a) no Default or
Event of Default shall exist at the time of such Acquisition or occur after
giving effect to such Acquisition; (b) such Acquisition shall have been approved
by the board of directors or the owners of the target; (c) the pro-forma balance
sheets as of the date of such Acquisition (including pro-forma financial
covenants) provided by Borrower to Bank shall have demonstrated that, after
giving effect to such Acquisition, Borrower would be and would remain in
compliance with the financial covenants set forth in Sections 6.5, 6.6, 6.7 and
6.8, inclusive, of this Agreement; (d) if the aggregate cash consideration paid
by acquiror in connection with any single Acquisition exceeds Ten Million
Dollars ($10,000,000) or if the aggregate cash and non-cash consideration paid
by acquiror in connection with any single Acquisition exceeds Thirty Million
Dollars ($30,000,000), Borrower shall have delivered to Bank, no later than
fifteen (15) days prior to the effective date of such Acquisition, a pro-forma
compliance certificate of Borrower’s chief financial officer or controller,
demonstrating that after giving effect to such Acquisition, Borrower would be
and would remain in compliance with the financial covenants set forth in
Sections 6.5, 6.6, 6.7 and 6.8, inclusive, of this Agreement; and (e) after
giving effect to such Acquisition, the Leverage Ratio, as determined on a
pro-forma basis, shall not be greater than 2.0 to 1.0.”


(m) Paragraph (d) contained in the definition of “Permitted Indebtedness”
appearing in Section 1 of the Agreement is hereby amended to read in full as
follows:


“(d) Indebtedness of Borrower or any of its Subsidiaries incurred to finance the
purchase of equipment constituting a Capital Expenditure;”


(l) Paragraph (g) contained in the definition of “Permitted Indebtedness”
appearing in Section 1 of the Agreement is hereby amended to read in full as
follows:


“(g) lease obligations of Borrower or any of its Subsidiaries;”


(n) Section 1 of the Agreement is hereby further amended by adding a definition
of “Second Amendment” thereto in the appropriate alphabetical order, which shall
read in full as follows:


“’Second Amendment’ shall mean that certain Second Amendment dated as of August
29, 2005, by and between Borrower and Bank.”


 
4

--------------------------------------------------------------------------------

 
 
(o) Section 1 of the Agreement is hereby further amended by adding the
definitions of “Standby Letter of Credit Agreements” and “Standby Letter of
Credit Agreement” thereto in the appropriate alphabetical order, which shall
read in full as follows:


“’Standby Letter of Credit Agreements’ and ‘Standby Letter of Credit Agreement’
shall mean, respectively, (a) the irrevocable standby letter of credit
applications and agreements, each on Bank’s standard form therefor, executed by
Borrower in connection with the issuance by Bank of the Standby Letters of
Credit for the account of Borrower, and (b) any one of such Standby Letter of
Credit Agreements.”


(p) Section 1 of the Agreement is hereby further amended by adding the
definition of “Standby Letter of Credit Sublimit” thereto in the appropriate
alphabetical order, which shall read in full as follows:


“‘Standby Letter of Credit Sublimit’ shall have the meaning assigned to such
term in Section 2.1A hereof.”


(q) Section 1 of the Agreement is hereby further amended by adding the
definitions of “Standby Letters of Credit” and “Standby Letter of Credit”
thereto in the appropriate alphabetical order, which shall read in full as
follows:


“’Standby Letters of Credit’ and ‘Standby Letter of Credit’ shall have the
meanings assigned to those terms in Section 2.1A hereof.”


3. Amendments to Section 2 of the Agreement.


(a) Section 2.1 of the Agreement is hereby amended by substituting the date
“August 29, 2008” for the date “August 29, 2005” appearing in the second line
thereof. Accordingly, from and after the effective date of this Second
Amendment, the Revolving Credit Commitment Termination Date shall be August 29,
2008.


(b) Section 2.1 of the Agreement is hereby further amended by substituting the
amount “Twenty Million Dollars ($20,000,000)” for the amount “Seven Million Five
Hundred Thousand Dollars ($7,500,000)” appearing in the seventh and eighth lines
thereof.


(c) Section 2 of the Agreement is hereby further amended by adding a new Section
2.1A thereto, which shall read in full as follows:


“2.1A Standby Letter of Credit Sublimit. Subject to the terms and conditions of
this Agreement, and as a sublimit of the Revolving Credit Commitment, during the
period from the effective date of the Second Amendment to this Agreement to but
excluding the Revolving Credit Commitment Termination Date, provided that no
Event of Default then has occurred and is continuing, and no event has occurred
which, with the giving of notice or the lapse of time, or both, would become an
Event of Default, Bank shall issue, for the account of Borrower, one or more
irrevocable standby letters of credit (collectively, the ‘Standby Letters of
Credit,’ and individually, a ‘Standby Letter of Credit’) upon Borrower’s
request. Borrower and Bank specifically agree that the sum of (a) the aggregate
amount available to be drawn under all outstanding Standby Letters of Credit
plus (b) the aggregate amount of unpaid reimbursement obligations under drawn
Standby Letters of Credit shall not exceed Five Million Dollars ($5,000,000) at
any one time (the ‘Standby Letter of Credit Sublimit’) and shall reduce, Dollar
for Dollar, the amount available to be borrowed under the Revolving Credit
Commitment. Each Standby Letter of Credit shall be issued for any purpose
acceptable to Bank, in its sole and absolute discretion. Each Standby Letter of
Credit shall be drawn on such terms and conditions as may be acceptable to Bank
and shall be governed by the terms of (and Borrower agrees to execute) Bank's
standard form Standby Letter of Credit Agreement in connection therewith. No
Standby Letter of Credit shall have an expiration date more than two (2) years
from its date of issuance or shall expire later than thirty (30) days after the
Revolving Credit Commitment Termination Date. Notwithstanding anything to the
contrary contained hereinabove, the Existing Standby Letter of Credit shall be
treated as a utilization of the Standby Letter of Credit Sublimit and the
Revolving Credit Commitment.”


 
5

--------------------------------------------------------------------------------

 
 
(d) Section 2.4 of the Agreement is hereby amended to read in full as follows:


“2.4 Purposes of the Credit.


“(a) The proceeds of the Revolving Loans shall be used for Borrower’s domestic
working capital purposes and in connection with Permitted Acquisitions. Without
limiting the generality of the foregoing sentence, Borrower shall not use the
proceeds of any Revolving Loan directly or indirectly to finance the overseas
operations or Capital Expenditures of Borrower or any of its Subsidiaries or to
repay or prepay any Subordinated Indebtedness.


“(b) Each Standby Letter of Credit shall be issued by Bank for a purpose
permitted by Section 2.1A hereinabove.”


(e) Section 2.11 of the Agreement, which relates to the Revolving Credit
Commitment Unused Fee, is hereby deleted in its entirety.


4. Amendments to Section 6 of the Agreement.


(a) Section 6.4(a) of the Agreement is hereby amended to read in full as
follows:


“(a) Quarterly Financial Statements. Within forty-five (45) days after the close
of each fiscal quarter (or such later date, in the event that Borrower furnishes
Bank, on or before such due date, with a copy of the written approval of the
Securities and Exchange Commission, showing that the Securities and Exchange
Commission has approved the filing thereof on or before such later date), except
for the last fiscal quarter of each fiscal year, a copy of the unaudited
consolidated Financial Statements of Borrower and its Subsidiaries, on Form
10-Q, as of the close of such fiscal quarter, prepared in accordance with GAAP
(except that such unaudited Financial Statements need not include footnotes and
other informational disclosures);”


 
6

--------------------------------------------------------------------------------

 
 
(b) Section 6.4(b) of the Agreement is hereby amended to read in full as
follows:


“(b) Annual Financial Statements. Within one hundred twenty (120) days after the
close of each fiscal year of Borrower (or such later date, in the event that
Borrower furnishes Bank, on or before such due date, with a copy of the written
approval of the Securities and Exchange Commission, showing that the Securities
and Exchange Commission has approved the filing thereof on or before such later
date), a copy of the consolidated Financial Statements of Borrower and its
Subsidiaries, on Form 10-K, as of the close of such fiscal year, prepared on an
audited basis in accordance with GAAP by an independent certified public
accountant selected by Borrower and reasonably satisfactory to Bank;”


(c) Section 6.4 of the Agreement is hereby further amended by deleting the word
“and” appearing at the end of subparagraph (d), relettering subparagraph (e) as
subparagraph (f), and adding a new subparagraph (e) thereto, which shall read in
full as follows:


“(e) Within one hundred twenty (120) days after the close of each fiscal year of
Borrower, consolidated financial projections for Borrower and its Subsidiaries
for the following fiscal year, prepared by Borrower in form and substance
acceptable to Bank; and”


(d) Section 6.5 of the Agreement is hereby amended to read in full as follows:


“6.5 Leverage Ratio. Borrower and its Subsidiaries shall maintain a Leverage
Ratio of not greater than 2.25 to 1.0 as of the last day of each fiscal
quarter.”


(e) Section 6.6 of the Agreement is hereby amended to read in full as follows:


“6.6 Interest Expense Coverage Ratio. Borrower and its Subsidiaries shall
maintain an Interest Expense Coverage Ratio of not less than 2.0 to 1.0 as of
the last day of each fiscal quarter.”


(f) Section 6.7 of the Agreement is hereby amended to read in full as follows:


“6.7 Current Ratio. Borrower and its Subsidiaries (other than any Foreign
Subsidiaries) shall maintain a Current Ratio of not less than 1.0 to 1.0 as of
the last day of each fiscal quarter.”


(g) Section 6.8 of the Agreement is hereby amended to read in full as follows:


“6.8 Net Profit Before Taxes. As of the last day of each fiscal quarter,
Borrower and its Subsidiaries shall achieve average Net Profit Before Taxes, for
the two (2) consecutive fiscal quarters ended on such date, of not less than One
Dollar ($1).”


 
7

--------------------------------------------------------------------------------

 
 
5. Amendments to Section 7 of the Agreement.


(a) Section 7.5 of the Agreement is hereby amended to read in full as follows:


“7.5 Liquidation or Merger. Without the prior written consent of Bank, which
consent shall not be unreasonably withheld, Borrower shall not, and shall not
permit any of its Subsidiaries to, liquidate, dissolve or enter into any
consolidation, merger, partnership or other combination, or purchase or lease
all or the greater part of the assets or business of another Person; provided,
however, that nothing contained herein shall be deemed to prohibit or otherwise
restrict Borrower or any of its Subsidiaries from making a Permitted
Acquisition.”


(b) Section 7.7 of the Agreement is hereby amended to read in full as follows:


“7.7 Investments. Borrower shall not purchase the debt or equity of another
Person except (a) for savings accounts and certificates of deposit of Bank and
(b) for direct U.S. Government obligations and commercial paper issued by
corporations with the top ratings of Moody's Investors Service, Inc. or the
Standard & Poor's Ratings Division of McGraw-Hill, Inc., provided that all such
permitted investments shall mature within one (1) year of purchase, and (c) in
connection with Permitted Acquisitions.”


(c) Section 7.8 of the Agreement is hereby amended to read in full as follows:


“7.8 Payment of Dividends. Except for dividends paid by foreign Subsidiaries of
Borrower to Borrower and the other shareholders of Subsidiaries, Borrower shall
not declare or pay, or permit any of its Subsidiaries to declare or pay,
directly or indirectly, during any fiscal year, any dividends, in cash, return
of capital or any other form (other than dividends payable in its own common
stock), or authorize or make any other distribution with respect to any of its
stock now or hereafter outstanding, if the aggregate amount of such dividends
and distributions so declared, paid, made or authorized during such fiscal year
shall exceed an amount equal to fifty percent (50%) of Net Profit After Taxes
for such fiscal year.”


(d) Section 7.10 of the Agreement is hereby amended to read in full as follows:


“7.10 [Intentionally Deleted].”


(e) Section 7.12 of the Agreement is hereby deleted in its entirety.


6. Effectiveness of this Second Amendment. This Second Amendment shall become
effective as of the date hereof when, and only when, Bank shall have received
all of the following, in form and substance satisfactory to Bank:


(a) A counterpart of this Second Amendment, duly executed by Borrower and
acknowledged by Guarantor where indicated hereinbelow;


(b) A replacement Revolving Note, on Bank’s standard form or otherwise in form
and substance acceptable to Bank and its counsel, duly executed by Borrower;


 
8

--------------------------------------------------------------------------------

 
 
(c) An Authorization to Disburse, on Bank’s standard form, duly executed by
Borrower, authorizing Bank to disburse the proceeds of Revolving Loans under the
replacement Revolving Note issued pursuant to this Second Amendment as provided
for in the Agreement, as amended hereby;


(d) A legal fee in connection with the preparation of this Second Amendment in
the sum of One Thousand Five Hundred Dollars ($1,500); and


(e) Such other documents, instruments or agreements as Bank may reasonably deem
necessary.


7. Ratification.


(a) Except as specifically amended hereinabove, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed; and


(b) Upon the effectiveness of this Second Amendment, each reference in the
Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this Second Amendment, and each reference in the Agreement to the
“Revolving Note” or words of like import referring to the Revolving Note shall
mean and be a reference to the replacement Revolving Note issued by Borrower in
favor of Bank pursuant to this Second Amendment.


8. Representations and Warranties. Borrower represents and warrants as follows:


(a) Each of the representations and warranties contained in Section 5 of the
Agreement, as amended hereby, is hereby reaffirmed as of the date hereof, each
as if set forth herein;


(b) The execution, delivery and performance of this Second Amendment and the
execution and delivery of the replacement Revolving Note provided for herein are
within Borrower's corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;


(c) This Second Amendment is, and the replacement Revolving Note when delivered
for value received will be, the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms; and


(d) No event has occurred and is continuing or would result from this Second
Amendment which constitutes an Event of Default under the Agreement, or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


 
9

--------------------------------------------------------------------------------

 
 
9. Governing Law. This Second Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.


10. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


WITNESS the due execution hereof as of the date first above written.


“Borrower”
 
DIODES INCORPORATED
 
By: /s/ Carl C. Wertz
Carl Wertz
Chief Financial Officer




“Bank”
 
UNION BANK OF CALIFORNIA, N.A.
 
By: /s/ John Kase
Title: Vice President



 
10

--------------------------------------------------------------------------------

 



Acknowledgment of Guarantor


The undersigned, as Guarantor pursuant to that certain Continuing Guaranty dated
as of December 1, 2000 (the "Guaranty"), hereby consents to the foregoing Second
Amendment and acknowledges and agrees, without in any manner limiting or
qualifying its obligations under the Guaranty, that payment of the Obligations
(as such term is defined in the Guaranty) and the punctual and faithful
performance, keeping, observance and fulfillment by Borrower of all of the
agreements, conditions, covenants and obligations of Borrower contained in the
Agreement are and continue to be unconditionally guaranteed by the undersigned
pursuant to the Guaranty.




FABTECH, INC.


By: /s/ MaryJo Parsons
Title: Secretary


 
11

--------------------------------------------------------------------------------

 